 
 
EXHIBIT 10.8



 
WMI HOLDINGS CORP.
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this "Agreement"), dated as of ________, 2012,
is entered into by and between WMI Holdings Corp., a Washington corporation (the
"Company"), and [______________________] ("lndemnitee").
 
RECITALS
 
A.           Indemnitee performs a valuable service for the Company.
 
B.           The Company's Amended and Restated Articles of Incorporation (the
"Articles") and Amended and Restated Bylaws (the "Bylaws") contain certain
provisions for indemnification of the Company's directors and/or officers to the
full extent permitted by the Washington Business Corporation Act (the
"Statute").
 
C.           The Indemnitee has indicated a desire to supplement the
indemnification provisions in the Articles and Bylaws to provide additional
protections against the risks associated with his or her service to the Company
and further clarify his rights with respect to indemnification in certain
circumstances.
 
D.           To induce Indemnitee to accept and continue his or her service as a
director and/or officer of the Company, the Company and the Indemnitee now agree
that they should enter into this Indemnification Agreement.
 
AGREEMENT
 
1.
Indemnification of Indemnitee

 
 
1.1
Scope

 
Subject to Section 4.1 and all other terms and conditions of this Agreement, the
Company agrees to indemnify and hold harmless Indemnitee, to the full extent
permitted by law, whether or not specifically authorized by this Agreement, the
Articles, the Bylaws, the Statute or otherwise, for any Indemnifiable Losses (as
defined below) which the Indemnitee is or becomes legally obligated to pay in
connection with any Proceeding (as defined below).  In the event of any change,
after the date of this Agreement, in any applicable law, statute or rule
regarding the right of a Washington corporation to indemnify a director and/or
officer, any such change, to the extent that they would expand Indemnitee's
indemnification rights, shall be within the purview of Indemnitee's rights and
the Company's obligations under this Agreement, and, to the extent that any such
change would narrow Indemnitee's indemnification rights, shall not adversely
affect or limit the scope of this Agreement; provided, however, that any such
change that is required by applicable laws, statutes or rules to be applied to
this Agreement shall be so applied regardless of whether the effect of such
change is to narrow Indemnitee's rights hereunder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
1.2
Nonexclusivity

 
The indemnification provided by this Agreement is not exclusive of any rights to
which Indemnitee may be entitled under the Articles, the Bylaws, any other
agreement, any vote of shareholders or disinterested directors, the Statute, or
otherwise, whether as to action in Indemnitee's official capacity or otherwise.
 
 
1.3
Definition of Indemnifiable Losses

 
For purposes of this Agreement, the term "Indemnifiable Losses" shall include
(without limitation) any and all damages (compensatory, exemplary, punitive or
otherwise), judgments, fines, penalties, settlements, and expenses (including
but not limited to costs, attorneys’ and expert fees and disbursements, costs of
attachment or similar bonds, investigations, and expenses of establishing a
right to indemnification under this Agreement ("Expenses")), and any other
losses, claims, liabilities or other expenses incurred in connection with a
Proceeding, subject to the limitations set forth in Section 4.1 below.
 
 
1.4
Definition of Proceeding

 
For purposes of this Agreement, the term "Proceeding" shall include (without
limitation) any threatened, pending or completed claim, action, suit or
proceeding, whether brought by or in the right of the Company or otherwise, and
whether of a civil, criminal, administrative or investigative nature, in which
the Indemnitee may be or may have been involved as a party or otherwise
(including without limitation as a witness) (a) by reason of the fact that
Indemnitee is or was, or has agreed to become, a director and/or officer of the
Company, (b) by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, trustee, officer, employee or agent of the
Company or another corporation, partnership, joint venture, trust or other
enterprise (including without limitation employee benefit plans and
administrative committees thereof) (an "Enterprise") (which request will be
conclusively presumed in the case of any of the foregoing that are "affiliates"
of the Company as defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended), (c) by reason of any actual or alleged error or misstatement
or misleading statement made or suffered by the Indemnitee while acting as a
director and/or officer of the Company or while serving at the request of the
Company and acting as a director, trustee, officer, employee or agent of an
Enterprise, or (d) by reason of any action taken by Indemnitee or of any
inaction on Indemnitee's part while acting as a director and/or officer of the
Company or while serving at the request of the Company and acting as a director,
trustee, officer, employee or agent of an Enterprise; provided, however, that,
except with respect to an action to enforce the provisions of this Agreement or
to enforce insurance rights under policies of insurance purchased by the Company
or an Enterprise on Indemnitee's behalf, the term "Proceeding" shall not include
any action, suit, claim or proceeding instituted by or at the direction of
Indemnitee unless such action, suit, claim or proceeding is or was authorized or
ratified by the Company's Board of Directors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
1.5
Determination of Entitlement

 
In the event that a determination of Indemnitee's entitlement to indemnification
is required pursuant to Section 23B.08.550 of the Statute or its successor or
pursuant to other applicable law, the party specified therein as the determining
party shall make such determination; provided, however, (a) that Indemnitee
shall initially be presumed in all cases to be entitled to indemnification,
(b) that Indemnitee may establish a conclusive presumption of any fact necessary
to such a determination by delivering to the Company a declaration made under
penalty of perjury that such fact is true and (c) that, unless the Company shall
deliver to Indemnitee written notice of a determination that Indemnitee is not
entitled to indemnification within twenty (20) days of the Company's receipt of
Indemnitee's initial written request for indemnification, such determination
shall conclusively be deemed to have been made in favor of the Company's
provision of indemnification and Company agrees not to assert otherwise.
 
 
1.6
Survival

 
The indemnification provided under this Agreement shall apply to any and all
Proceedings, notwithstanding that Indemnitee has ceased to serve in a capacity
referred to in Section 1.4(a)-(d) above.
 
2.
Expense Advances

 
 
2.1
Generally

 
The right to indemnification for Indemnifiable Losses conferred by Section 1
above shall include the right to have the Company pay Indemnitee's expenses in
any Proceeding as such expenses are incurred and in advance of such Proceeding's
final disposition (such right is referred to hereinafter as an "Expense
Advance"), subject to Sections 2.2, 4 and 5 below and all other terms and
conditions of this Agreement.
 
 
2.2
Conditions to Expense Advance

 
The Company's obligation to provide an Expense Advance is subject to (a)
Indemnitee or his or her representative having first executed and delivered to
the Company an undertaking, which need not be secured and shall be accepted
without reference to Indemnitee's financial ability to make repayment, by or on
behalf of Indemnitee to repay all Expense Advances if and to the extent that it
shall ultimately be determined by a final, unappealable decision rendered by a
court having jurisdiction over the parties and the subject matter of the dispute
that Indemnitee is not entitled to be indemnified under this Agreement or
otherwise; and (b) Indemnitee furnishing, upon request by the Company and if
required under applicable law, a written affirmation of Indemnitee's good faith
belief that Indemnitee has met any applicable standards of conduct.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
2.3
Subrogation

 
In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of the Indemnitee,
who shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.
 
3.
Procedures for Enforcement

 
 
3.1
Enforcement

 
In the event that a claim for indemnification hereunder is made and is not paid
in full within twenty days after written notice of such claim is delivered to
the Company, Indemnitee may, but need not, at any time bring suit against the
Company to recover the unpaid amount of the claim (an "Enforcement Action"),
subject to all other terms, conditions and limitations of this Agreement.
 
 
3.2
Presumptions in Enforcement Action

 
In any Enforcement Action the following presumptions (and limitation on
presumptions) shall apply:
 
(a)           The Company shall conclusively be presumed to have entered into
this Agreement and assumed the obligations imposed on it to induce Indemnitee to
accept the position of, or to continue as director and/or officer of the
Company; and
 
(b)           Neither (i) the failure of the Company (including its Board of
Directors, independent or special legal counsel or the Company's shareholders)
to have made a determination prior to the commencement of the Enforcement Action
that indemnification of Indemnitee is proper in the circumstances nor (ii) an
actual determination by the Company (including its Board of Directors,
independent or special legal counsel or the Company's shareholders) that
Indemnitee is not entitled to indemnification shall be a defense to the
Enforcement Action or create a presumption that Indemnitee is not entitled to
indemnification.  An Enforcement Action shall be conducted in all respects as a
de novo trial on the merits and Indemnitee shall not be prejudiced by reason of
a previous adverse determination by the Company (including its Board of
Directors, independent or special legal counsel or the Company's
shareholders).  In any Enforcement Action, the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or Expense Advances, as
the case may be.
 
 
3.3
Attorneys' Fees and Expenses for Enforcement Action

 
The Company shall indemnify and hold harmless Indemnitee against all of
Indemnitee's reasonable fees and expenses in bringing and pursuing any
Enforcement Action (including reasonable attorneys' fees at any stage, including
on appeal); provided, however, that the Company shall not be required to provide
such indemnity (a) if a court of competent
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
jurisdiction determines that each of the material assertions made by Indemnitee
in such Enforcement Action was not made in good faith or was frivolous or (b) to
the extent limited under Section 4.1 or 6.2 below.
 
4.
Limitations

 
 
4.1
Limitation on Indemnity

 
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to provide indemnification (other than Expense Advances) pursuant to
this Agreement:
 
(a)           on account of any suit in which a final, unappealable decision is
rendered by a court having jurisdiction over the parties and the subject matter
of the dispute for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company in violation of the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto;
 
(b)           for Indemnifiable Losses that actually have been paid directly to
Indemnitee by an insurance carrier under a policy of insurance maintained by the
Company;
 
(c)           on account of Indemnitee's conduct which is finally adjudged with
no further right of appeal to have been intentional misconduct, a knowing
violation of law, a violation of RCW 23B.08.310 or any successor provision of
the Statute, or a transaction from which Indemnitee derived personal benefit in
money, property or services to which Indemnitee was not legally entitled;
 
(d)           to the extent that the Indemnitee is actually indemnified and
actually paid otherwise than pursuant to this Agreement;
 
(e)           if a final, unappealable decision is rendered by a court having
jurisdiction over the parties and the subject matter of the dispute finding that
paying such indemnification is prohibited by applicable law;
 
(f)           to the extent that attorneys' fees, costs and disbursements, or
similar expenses, that otherwise would constitute Indemnifiable Losses hereunder
are determined to be unreasonable by a final, unappealable decision rendered by
a court having jurisdiction over the parties and the subject matter of the
dispute, provided that the burden of proof that any Indemnifiable Losses are
unreasonable shall be on the Company; or
 
(g)           for any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the securities laws of the United States, including but not limited to the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
4.2
Partial Indemnification and Contribution

 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Indemnifiable Losses
in connection with a Proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Indemnifiable Losses to which Indemnitee is entitled.
 
To the fullest extent permissible under applicable law, if, for any reason
whatsoever, the indemnification provided for in this Agreement is unavailable to
Indemnitee with respect to a Proceeding or a particular claim in a Proceeding
but the Company is able to indemnify the Indemnitee with respect to another
claim in the Proceeding or indemnify or pay the Expenses or liabilities of
another person or entity that is a party to the Proceeding, then, in lieu of
indemnifying Indemnitee with respect to the matter for which indemnification is
unavailable, the Company shall contribute to the amount actually and reasonably
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect
(i) the relative benefits received by the Company and Indemnitee as a result of
the events and transactions giving cause to such Proceeding and (ii) the
relative fault of the Company (and its directors, officers, employees and
agents), on the one hand, and Indemnitee, on the other hand, in connection with
such events and transactions.  The Company hereby agrees to indemnify and hold
harmless Indemnitee from any claims for contribution which may be brought by
directors, officers or employees of the Company (other than Indemnitee) who may
be jointly liable with Indemnitee for matters for which Indemnitee would be
entitled to indemnification or contribution by the Company under this Agreement.
 
 
4.3
Mutual Acknowledgment

 
The Company and Indemnitee acknowledge that, in certain instances, federal law
or public policy may override applicable state law and prohibit the Company from
indemnifying Indemnitee under this Agreement or otherwise.  For example, the
Company and Indemnitee acknowledge that the Securities and Exchange Commission
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations.  Furthermore, Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company's right under public policy to indemnify
Indemnitee.
 
5.
Notification and Defense of Claim

 
 
5.1
Notification

 
Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim is to be made against the Company under
this
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Agreement, notify an executive officer of the Company in writing of the nature
and status of the Proceeding; provided, however, that the omission so to notify
an executive officer of the Company will not relieve the Company from any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such omission can be shown to have prejudiced
the Company.
 
If, at the time of the receipt of a notice of a claim pursuant to this
Section 5.1, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies (unless there is no basis for asserting coverage).  The Company shall
take all necessary action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
 
 
5.2
Defense of Claim

 
With respect to any Proceeding as to which Indemnitee notifies the Company of
the commencement thereof pursuant to Section 5.1 above or otherwise seeks
indemnification hereunder:
 
(a)           The Company may participate at its own expense in such Proceeding;
 
(b)           The Company, jointly with any other indemnifying party similarly
notified, may assume the defense of the Proceeding with counsel reasonably
satisfactory to Indemnitee.  After notice from the Company to Indemnitee of its
election to assume the defense, the Company shall not be liable to Indemnitee
under this Agreement or otherwise for any legal or other expenses of counsel
(other than reasonable costs of investigation) subsequently incurred by
Indemnitee in connection with the defense of such Proceeding, unless (i) the
employment of counsel by Indemnitee has been authorized in advance by the
Company in writing, (ii) Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and Indemnitee in the conduct
of the defense of such action and notified the Company in writing to that effect
in advance of the expense, (iii) the Company shall not in fact have employed
counsel to assume the defense of such action, or (iv) the Company is not
financially or legally able to perform its indemnification obligations, in each
of which cases the fees and expenses of Indemnitee's counsel in connection with
such Proceeding shall be at the expense of the Company.  The Company shall not
be entitled to assume the defense of any action, suit or proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in clauses (ii) or (iv) above; and
 
(c)           The Company shall not without Indemnitee's written consent settle
any action or claim in any manner which would impose any penalty or limitation
on Indemnitee that would not be an Indemnifiable Loss hereunder for which
indemnification would be provided by the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
6.
Miscellaneous

 
 
6.1
Entire Agreement

 
This Agreement is the entire agreement of the parties regarding its subject
matter and supersedes all prior written or oral communications or agreements
regarding the subject matter covered by this Agreement.
 
 
6.2
Severability

 
Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law.  The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable.  If this
Agreement or any portion shall be invalidated on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify Indemnitee
to the full extent permitted by any portion of this Agreement not invalidated,
and the balance of this Agreement shall be enforceable in accordance with its
terms.
 
 
6.3
Notices

 
Notices given pursuant to this Agreement shall be deemed duly given on the date
of personal delivery, on the date sent by fax or three days after mailing if
mailed by certified or registered mail, return receipt requested, postage
prepaid, to the party at its address below or such other address of which the
addressee may subsequently notify the other party in writing.
 
 
6.4
Governing Law

 
This Agreement and the rights and obligations of the parties shall be governed
by and construed in accordance with the laws of the state of Washington, without
giving effect to principles of conflicts of law.
 
 
6.5
Counterparts

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.
 
 
6.6
Amendments; Waivers

 
This Agreement may not be amended except by written agreement signed by the
parties.  No waiver of any breach or default shall be considered valid unless in
writing, and no such waiver shall be deemed a waiver of any subsequent breach or
default.
 
6.7           Duration
 
This Agreement shall continue for the duration of Indemnitee's service as a
director and/or officer of the Company or as a director, trustee, officer,
employee or agent of the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Company or any other Enterprise and thereafter for so long as Indemnitee may be
subject to any pending or possible claim due for Indemnifiable Losses.
 
 
6.8
Successors and Assigns

 
This Agreement shall be binding upon the Company and its successors and assigns,
and inure to the benefit of Indemnitee and Indemnitee's heirs, legal
representatives and assigns.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
 
(Signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date first above written.



 
WMI HOLDINGS CORP.
 
 
 
By:                                                                 
 
Name:_Charles Edward Smith______________
 
Its: Interim Chief Executive Officer
 
Address:  1201 Third Avenue, Suite 3000
  Seattle, WA  98101
 
Fax:  (206) 432-8879
 
 
INDEMNITEE:
 
 
 
 
 
Name:____________________________________
 
Address:__________________________________
       __________________________________
             __________________________________
 
 
Fax:_________________________________



 
 
 
 
 
[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]